         Case 1:14-cr-03609-JB Document 240 Filed 02/05/21 Page 1 of 16




                            IN THE UNITED STATES DISTRICT COURT

                              FOR THE DISTRICT OF NEW MEXICO

UNITED STATES OF AMERICA,                     )
                                              )
               Plaintiff,                     )       CRIMINAL NO. 14-3609 JB
                                              )
       vs.                                    )
                                              )
BENTLEY STREETT,                              )
                                              )
               Defendant.                     )

        UNITED STATES’ RESPONSE IN OPPOSITION TO DEFENDANT’S
     MOTION TO WITHDRAW GUILTY PLEA OR REJECT PLEA AGREEMENT

       The United States submits this response in opposition to Defendant’s First Motion to

Withdraw Plea, and/or, in the Alternative, for Rejection of the Plea Agreement. Doc. 239.

Defendant asks the Court to allow him to withdraw or reject his entire plea based on his

contention that his admission of facts in the plea agreement for Count 11 did not include the term

“prepubescent” to describe the minors depicted in the sexually explicit conduct, as charged in the

second superseding indictment. The United States urges the Court to deny Defendant’s motion

because he entered a knowing and voluntary plea, which, pursuant to the terms of the plea

agreement, included admissions to all facts contained in the indictment. Even if the Court were

to credit Defendant’s argument that the written plea agreement contained an error, which the

United States does not concede, omission of the term “prepubescent” from the written factual

basis for Count 11 in no way prejudices Defendant. That is, removal of the term would serve

only to reduce the maximum statutory penalty for Count 11 and have no impact on Defendant’s

sentencing exposure or guideline analysis, given the severity of the other counts of conviction.

Finally, Defendant has failed to meet his burden of establishing a fair and just reason for

withdrawing his plea. In support of its position, the United States submits the following:
            Case 1:14-cr-03609-JB Document 240 Filed 02/05/21 Page 2 of 16




                                 PROCEDURAL STATEMENT

       1.        The United States initiated this case on October 2, 2014, by way of a federal

complaint, charging Defendant with multiple child exploitation offenses. Doc. 1.

       2.        On October 21, 2014, a federal grand jury returned a four-count indictment

charging two counts of Coercion and Enticement, in violation of 18 U.S.C. § 2422(b), and two

counts of Transfer of Obscene Material to a Minor, in violation of 18 U.S.C. § 1470. Doc. 12.

       3.        On February 25, 2015, a federal grand jury returned a nine-count superseding

indictment, charging Defendant with two counts of Travel to Engage in Illicit Sexual Conduct, in

violation of 18 U.S.C. § 2423(b); four counts of Attempted Production of a Visual Depiction of a

Minor Engaging in Sexually Explicit Conduct, in violation of 18 U.S.C. §§ 2251(a),(e), and

2256; and three counts of Transfer of Obscene Material to a Minor, in violation of 18 U.S.C. §

1470. Doc. 22.

       4.        On December 17, 2015, a federal grand jury returned a twelve-count second

superseding indictment, charging Defendant with two counts of Travel to Engage in Illicit Sexual

Conduct, in violation of 18 U.S.C. § 2423(b); two counts of Production of a Visual Depiction of

a Minor Engaging in Sexually Explicit Conduct, in violation of 18 U.S.C. §§ 2251(a), (e), and

2256; two counts of Attempted Production of a Visual Depiction of a Minor Engaging in

Sexually Explicit Conduct, in violation of 18 U.S.C. §§ 2251(a), (e), and 2256; one count of

Distribution of Visual Depictions of Minors Engaged in Sexually Explicit Conduct, in violation

of 18 U.S.C. §§ 2252(a)(2), 2252(b)(1), and 2256; two counts of Transfer of Obscene Material to

a Minor, in violation of 18 U.S.C. § 1470; and two counts of Possession of Child Pornography,

in violation of 18 U.S.C. §§ 2252A(a)(5)(B), (b)(2), and 2256. Doc. 33.


                                                  2
              Case 1:14-cr-03609-JB Document 240 Filed 02/05/21 Page 3 of 16




         5.       On December 7, 2018, Defendant entered a guilty plea to the following counts of

the second superseding indictment:

                  a. Count 2: Travel to Engage in Illicit Sexual Conduct, in violation of 18 U.S.C.
                     § 2423(b), victim Jane Doe 1;

                  b. Count 3: Production of a Visual Depiction of a Minor Engaging in Sexually
                     Explicit Conduct, in violation of 18 U.S.C. § 2251(a), victim John Doe;

                  c. Count 4: Production of a Visual Depiction of a Minor Engaging in Sexually
                     Explicit Conduct, in violation of 18 U.S.C. § 2251(a), victim Jane Doe 4;

                  d. Count 5: Attempted Production of a Visual Depiction of a Minor Engaging in
                     Sexually Explicit Conduct, in violation of 18 U.S.C. § 2251(a), victim Jane
                     Doe 1;

                  e. Count 6: Attempted Production of a Visual Depiction of a Minor Engaging in
                     Sexually Explicit Conduct, in violation of 18 U.S.C. § 2251(a), victim Jane
                     Doe 2;

                  f. Count 7: Attempted Production of a Visual Depiction of a Minor Engaging in
                     Sexually Explicit Conduct, in violation of 18 U.S.C. § 2251(a), victim Jane
                     Doe 3;

                  g. Count 8: Distribution of Visual Depictions of Minors Engaged in Sexually
                     Explicit Conduct, in violation of 18 U.S.C. § 2252(a)(2); and

                  h. Count 11: Possession of Child Pornography, in violation of 18 U.S.C. §
                     2252A(a)(5)(B).

         6.       Defendant entered his guilty plea pursuant to Federal Rule of Criminal Procedure

11(c)(1)(B). Doc. 184. In exchange for Defendant’s plea, the United States agreed to recommend

a sentence within Defendant’s final guideline range as calculated by the Court. Id. at ¶ 9(a).

Further, the United States agreed to dismiss Counts 1, 9, 10 and 12 following sentencing. Id. at ¶

26(a).

         7.       As relevant to this response, Count 11 of the Second Superseding Indictment

alleged a violation of 18 U.S.C. §§ 2252A(a)(5)(B) and (b)(2), which is Possession of Child

                                                   3
            Case 1:14-cr-03609-JB Document 240 Filed 02/05/21 Page 4 of 16




Pornography. Doc. 33. The penalty for this offense is up to 10 years’ incarceration; however, the

statutory scheme proscribes an enhanced penalty of up to 20 years’ incarceration if the material

possessed depicts prepubescent minors. 18 U.S.C. § 2252A(b)(2). As this fact increases the

penalty for a crime beyond the statutory maximum, it must be alleged in the indictment and

submitted to the jury. Apprendi v. New Jersey, 530 U.S. 466 (2000).

       8.       The second superseding indictment included the requisite language for the

enhancement, charging that Defendant “did knowingly possess a Macintosh Mac Book Pro

laptop containing child pornography, that involved prepubescent minors.” Doc. 33 at 6. The

written plea agreement then not only fully incorporated the indictment by reference, it expressly

acknowledged Defendant’s admission to any facts alleged in the indictment that increased the

statutory maximum penalty:

                Moreover, in pleading guilty, I acknowledge that if I chose to go to trial
                instead of entering this plea, the United States could prove facts sufficient
                to establish my guilt of the offense(s) to which I am pleading guilty beyond
                a reasonable doubt, including any facts alleged in the indictment that
                increase the statutory minimum or maximum penalties.

Doc. 184 at ¶ 7 (emphasis added). Additionally, the plea agreement identified the penalty for

Count 11 as “imprisonment for a period of not more than 20 years” and identified the elements

of the offense with inclusion of the language triggering the enhancement. Id. at ¶¶ 4(d), 6.

       9.       During the plea colloquy on December 7, 2018, the United States identified the

maximum sentence for Count 11 as 20 years’ incarceration, consistent with the information

contained in the indictment and plea agreement. Ex. 1 at 16 (Sent. Hrg. Tr., Dec. 7, 2018).

Additionally, the United States identified the elements of Count 11 as containing the

enhancement for prepubescent minors, again, consistent with the information contained in the

indictment and plea agreement. Id.
                                                  4
          Case 1:14-cr-03609-JB Document 240 Filed 02/05/21 Page 5 of 16




       10.     Additionally, it is worth noting that the parties had the benefit of a Form 13

Presentence Investigation Report (“PSR”) ahead of the plea agreement. Ex. 1 at 19 (defense

counsel indicating that Defendant relied on the findings of the Form 13 PSR in reaching a

guideline estimate). The Form 13 PSR correctly identified the penalty for Count 11 as 20 years’

incarceration, and that same penalty was carried over to the formal PSR released on February 14,

2019, and amended on October 25, 2019. Docs. 188; 198-1.

                                          DISCUSSION

       Defendant asks the Court to allow withdrawal of his guilty plea based on his assertion

that the plea to Count 11 was not supported by a sufficient factual basis because the written

factual basis did not include the term “prepubescent.” Defendant then claims that this so-called

“error” “tainted the entire Conditional Plea Agreement.” Doc. 239 at 2. The United States

submits that Defendant’s motion is without merit, as the plea agreement fully incorporated the

indictment, and the factual basis submitted for Count 11 articulated each element of a violation

of 18 U.S.C. § 2252A(a)(5)(B). Therefore, by pleading to the indictment, Defendant admitted

that Count 11 involved a prepubescent minor. Even if the Court considers omission of the term

“prepubescent” from the written admission of facts an error, which the United States does not

suggest or concede, any error in the exclusion of this language only benefits Defendant and does

not warrant rejection of the plea agreement.

I.     Defendant’s Guilty Plea Included Admissions to the Indictment and a Sufficient
       Factual Basis

       Federal Rule of Criminal Procedure 11 provides: “Before entering judgment on a guilty

plea, the court must determine that there is a factual basis for the plea.” Fed. R. Crim. P.

11(c)(3). The purpose of this rule is “to ensure the accuracy of the plea through some evidence

                                                  5
         Case 1:14-cr-03609-JB Document 240 Filed 02/05/21 Page 6 of 16




that a defendant actually committed the offense.” United States v. Weeks, 653 F.3d 1188, 1198-

99 (10th Cir. 2011) (quoting United States v. Landeros-Lopez, 615 F.3d 1260, 1263 (10th Cir.

2010)). However, “nothing in Rule 11(b)(3) restricts a district court’s consideration of a factual

basis to its plea colloquy with the defendant alone.” Landeros-Lopez, 615 F.3d at 1263 (citing

United States v. Moran, 452 F.3d 1167, 1171 (10th Cir.2006)); see also United States v. Bethany,

489 F.2d 91 (5th Cir. 1974) (Rule 11 factual basis requirement “does not demand a written,

sworn, and filed stipulation of evidence, but only that the court make an inquiry factually precise

enough and sufficiently specific to develop that defendant’s conduct on the occasions involved

was within the ambit of that defined as criminal.”) (internal quotations omitted).

       Defendant correctly acknowledges that “courts can look to the plea hearing, charging

documents, and plea agreements” in determining whether a factual basis exists, but adds, without

support, an additional requirement that Defendant must separately acknowledge each fact in

addition to his admission to the facts contained in the indictment. Doc. 239 at 6. That is, while

Defendant is correct that the record must support a factual basis for the depiction of prepubescent

minors, he is incorrect in his assertion that Defendant is required to make additional, separate

admissions. In his written plea agreement, Defendant expressly admitted guilt, beyond a

reasonable doubt, to the facts in the indictment, including “any facts alleged in the

indictment that increase the statutory minimum or maximum penalties.” Doc. 184 at ¶ 7. The

plea agreement, therefore, incorporates by reference “all facts alleged in the indictment that

increase the statutory maximum.” That is, by pleading guilty to Count 11 of the indictment,

Defendant admitted that Count 11 involved material depicting a prepubescent minor. The fact

that the written admission of facts contained in the plea agreement is less specific than the


                                                 6
             Case 1:14-cr-03609-JB Document 240 Filed 02/05/21 Page 7 of 16




charging language does not, in any way, undermine Defendant’s guilty plea to the language in

the indictment.

         Even if the Court were to credit Defendant’s claim that an additional admission to the

fact of “prepubescent” minors is required under Rule 11, the Court should nevertheless deny

Defendant’s motion because any error is harmless for two reasons. First, “[w]hen the record as a

whole demonstrates a sufficient factual basis for a plea, any Rule 11(b)(3) error committed by

the district court is harmless.” Landeros-Lopez, 615 F.3d at 1264 (citing United States v. Adams,

961 F.2d 505, 511–13 (5th Cir.1992)). Here, the record, as a whole, demonstrates a sufficient

factual basis for Count 11, including a sufficient factual basis for the “prepubescent” requirement

to trigger enhanced sentencing. The “prepubescent” enhancement language for Count 11 is

included in the indictment, all references to the penalties, the elements of the offense detailed in

the plea agreement, and the United States’ presentation at the plea colloquy. Second, any error is

further harmless because exclusion of the term “prepubescent” would only benefit Defendant by

reducing his sentencing exposure for Count 11 from 20 years to 10 years’ incarceration.1

Defendant’s attempt to withdraw his entire plea for such an inconsequential reason strongly

suggests buyer’s remorse. See, e.g., United States v. Jones, 168 F.3d 1217, 1220 n.1 (10th Cir.

1999) (“Indeed, the notion that a defendant may withdraw his guilty plea because he later feels

that he made a poor decision has been flatly rejected by numerous courts.”) (citing United States

v. Rhodes, 913 F.2d 839, 845-46 (10th Cir. 1990)).


         1
           It is worth noting that regardless of whether Defendant faces a 10 or 20-year statutory maximum sentence
on Count 11, his guideline analysis would remain unchanged. More specifically, Count 11 is grouped with Count 8,
resulting in an offense level of 40. Doc. 198-1 at 15. Removal of the two-level enhancement for prepubescent
minors, id. at ¶ 88, would result in an offense level of 38. It appears the multiple count adjustment would remain
unchanged, particularly because Defendant faces a total offense level of 50, before acceptance. See id. at ¶¶ 97, 101.
Indeed, even the removal of Count 11 entirely would have no impact, as the analysis for Count 8, and therefore the
entire group, would remain.
                                                             7
              Case 1:14-cr-03609-JB Document 240 Filed 02/05/21 Page 8 of 16




II.       Defendant cannot establish a fair and just reason to withdraw his guilty plea.

          While the Court can, and should, deny Defendant’s motion as contradicted by the oral

and written record in this case, denial of the motion is further warranted because Defendant has

failed to demonstrate a “fair and just reason” for requesting withdrawal. Fed. R. Crim. P. 11(d);

United States v. Siedlik, 231 F.3d 744, 748 (10th Cir. 2000). In determining whether Defendant

has met this burden, the Tenth Circuit utilizes seven factors for analysis: 1) whether the

defendant has asserted his innocence; 2) whether the plea was knowing and voluntary; 3) the

quality of the defendant’s assistance of counsel; 4) whether the government will be prejudiced if

the motion is granted; 5) whether the defendant has delayed in filing the motion; 6) the

inconvenience to the court if the motion is granted; and 7) whether the granting of the motion

would cause a waste of judicial resources. See United States v. Black, 201 F.3d 1296, 1299-1300

(10th Cir. 2000).2 The first three listed factors carry significant weight because the Court is not

required to address the final four factors “unless the defendant establishes a fair and just reason

for withdrawing his guilty plea in the first instance.” United States v. Byrum, 567 F.3d 1255,

1265 (10th Cir. 2009) (quoting United States v. Hamilton, 510 F.3d 1209, 1217 (10th Cir.

2007)).

          Examination of the Black factors3 demonstrates conclusively that Defendant has not, and

cannot, establish a fair and just reason to withdraw his guilty plea. See Byrum, 567 F.3d at 1264

(noting its agreement where the district court “determined that [the defendant’s] motion filed


          2
           Although Defendant’s motion does not include analysis regarding the Tenth Circuit Black factors, it
appears to the United States that such analysis is necessary in determining whether Defendant may withdraw his
guilty plea. This inquiry also speaks to Defendant’s alternative request for relief—rejection of the guilty plea
pursuant to Rule 11.
          3
           Although in this brief the United States refers to the factors as the “Black factors,” in the Tenth Circuit the
factors are sometimes referred to by different case names, such as the “Yazzie factors” or the “Gordon factors.”
                                                            8
         Case 1:14-cr-03609-JB Document 240 Filed 02/05/21 Page 9 of 16




after it had performed a thorough Rule 11 colloquy, after [the defendant] had admitted the facts

underlying his offense, and after both parties had negotiated and entered into a plea agreement,

would be ‘pointless.’”). For these same reasons, Defendant’s alternative request for the Court to

reject the plea agreement must fail.

       A. Examination of the first three Black factors

              i.   Defendant cannot make a credible claim of innocence.

       The first Black factor the Court is to consider in determining whether Defendant has met

his burden of proving a fair and just reason for withdrawing his guilty plea is whether he has

“present[ed] a credible claim of legal innocence. In other words, the defendant must make a

factual argument that supports a legally cognizable defense.” Hamilton, 510 F.3d at 1214

(internal citations and quotations omitted) (emphasis in original).

       Defendant does not present a claim of legal innocence in his motion to withdraw his plea.

As such, this factor does not require extensive analysis. First, in his plea agreement, Defendant

admitted that he was “in fact, guilty of the offenses to which I am pleading guilty. I recognize

and accept responsibility for my criminal conduct.” Doc. 184 at ¶ 7. He admitted “that there is a

factual basis for each element of the crime(s) to which the Defendant is pleading guilty.” Id. at ¶

8. With respect to Count 11, he admitted that he knowingly possessed child pornography using a

facility of interstate and foreign commerce. Id. at ¶ 7. Second, during his thorough plea hearing,

Defendant admitted under oath that he read the factual basis set forth in his plea agreement, and

make specific admissions with respect to each count of conviction, including Count 11. Ex. 1 at

38-39. Like the defendant in Siedlik, Defendant “specifically stated that he was guilty and

provided detailed accounts of his crimes….” Siedlik, 231 F.3d at 749. In short, Defendant cannot

make a credible claim of innocence, as “the evidence of his guilt is overwhelming.” United
                                                 9
            Case 1:14-cr-03609-JB Document 240 Filed 02/05/21 Page 10 of 16




States v. Hernandez, 277 F. App’x 775, 777 (10th Cir. 2008) (unpublished). Thus, this factor

supports denial of Defendant motion.

        Further supporting the notion that Defendant has no claim of actual innocence is his

failure to assert even a single defect with any of the remaining counts of conviction. The

sentencing exposure for the additional counts, particularly Counts 3-7, is significantly more that

than the exposure for Count 11.4 As such, any issue with Count 11 would not impact the

remaining counts. See, e.g., United States v. Still, 102 F.3d 118, 122-23 (5th Cir. 1996) (finding

that the court’s failure to inform a defendant of a statutory mandatory minimum for one count,

did not require vacatur of the remaining count contained in the plea).

               ii.   Defendant’s guilty plea was knowing and voluntary.

        The Tenth Circuit has held that “[a] plea is valid if it represents a voluntary and

intelligent choice among the alternatives open to the defendant.” United States v. Coates, 483 F.

App’x 488, 493 (10th Cir. 2012) (quoting United States v. Gigley, 213 F.3d 509, 516 (10th Cir.

2000)). Here, “the record clearly demonstrates that Defendant freely and voluntarily pled guilty

before the district court.” Jones, 168 F.3d at 1220.

        In his plea agreement, under the heading “VOLUNTARY PLEA,” Defendant represented

“this plea of guilty is freely and voluntarily made and is not the result of force, threats, or

promises (other than the promises set forth in this plea agreement and any addenda).” Doc. 184

at ¶ 28. Defendant also represented that he was “pleading guilty because the Defendant is in fact

guilty.” Id. During his plea colloquy, the Court twice asked Defendant whether the decision to

plead guilty was his own decision:


        4
          The statutory maximum for Counts 3-7 is a mandatory minimum of 15 years’ incarceration, up to 30
years’ incarceration. Doc. 198-1 at 2.
                                                      10
         Case 1:14-cr-03609-JB Document 240 Filed 02/05/21 Page 11 of 16




               Court:          And is anyone pressuring you in any way or forcing you to plead
                               guilty?

               Defendant:      No, ma’am.

               Court:          Are you pleading guilty voluntarily because you are, in fact,
                               guilty?

               Defendant:      Yes, ma’am.

Ex. 1 at 30. Later during the colloquy, the Court again inquired:

               Court:          And once again, is anyone, anyone at all, forcing you to plead
                               guilty?

               Defendant:      No, Your Honor.

Id. at 41. Satisfied with these responses, the Court then found that Defendant was “fully

competent and capable of entering an informed plea. He’s aware of the nature of these charges

and the consequences of the pleas. These pleas of guilty are knowing, voluntary and they are

supported by an independent basis in fact that contains all of the elements on all of these

offenses.” Id. at 41-42. This colloquy indicates that Defendant’s plea was a “voluntary and

intelligent choice among the alternatives open to the defendant.” Coates, 483 F. App’x at 493.

       Any claim Defendant may now make that his guilty plea was not knowing and voluntary

would be overwhelmingly belied by the record. See Curry, 750 Fed.App. at 702 (denying motion

to withdraw plea where defendant failed to “point[]to anything in the [plea colloquy] that shows

he did not understand the [challenged] waiver or that the courts plea colloquy was inadequate.”).

If Defendant truly believed that his guilty plea was not knowing and voluntary, his time to have

made that claim was before he admitted his guilt under oath. See Jones, 168 F.3d at 1220 (in

affirming denial of motion to withdraw guilty plea, noting, “[i]f Defendant was being coerced

into pleading guilty, he should have so stated to the district court.”). Indeed, given the quality

                                                  11
         Case 1:14-cr-03609-JB Document 240 Filed 02/05/21 Page 12 of 16




and nature of the evidence against him, and the clear benefits to Defendant under a plea

agreement, pleading guilty was a clear-headed, rational and intelligent choice. Because there can

be no reasonable suggestion that Defendant’s guilty plea was not knowing and voluntary, this

factor, too, supports the Court’s decision to deny Defendant’s motion.

            iii.   Defendant received quality assistance of counsel.

       The third Black factor for consideration in determining whether Defendant has

established a fair and just reason to withdraw his plea is whether Defendant received quality

assistance of counsel. At the time of his plea, Defendant was represented by Martin Lopez, III

and Harry Zimmerman. In his written plea agreement, Defendant represented that he was “fully

satisfied” with his attorney’s legal representation. Doc. 184 at ¶1. Throughout the plea hearing,

the Court asked Defendant numerous times whether he had discussed matters with his attorneys.

See Ex. 1 at 4, 19, 20, 22-23, 25, 28, 30. Near the end of the plea colloquy, Defendant

unequivocally expressed satisfaction with his attorneys:

               Court:         And are you satisfied with the advice and representation you’ve
                              received from Mr. Lopez and Mr. Zimmerman?

               Defendant:     Yes, Your Honor.

               Court:         Any complaints at all?

               Defendant:     No, ma’am.

Ex. 1 at 30. “[A] record where [the defendant] expressed satisfaction with his counsel’s

services,” Byrum, 567 F.3d at 1265, demonstrates that Defendant received quality representation.

As such, this factor also supports denial of Defendant’s motion. ,




                                                12
          Case 1:14-cr-03609-JB Document 240 Filed 02/05/21 Page 13 of 16




         B. The remaining four equitable factors do not support withdrawal of Defendant’s guilty
            plea.

         Only once a defendant is able to establish a fair and just reason for withdrawal of a guilty

plea does the Tenth Circuit typically examine the remaining four Black factors in determining

whether a district court abused its discretion in denying the motion. Byrum, 567 F.3d at 1265; see

also United States v. Gordon, 4 F.3d 1567, 1572 (10th Cir. 1993) (“[i]t is within the sound

discretion of the district court to determine what circumstances justify granting [a motion to

withdraw a guilty plea].”) (quotation and citation omitted). The remaining factors for

consideration are: “whether the government will be prejudiced if the motion is granted;

…whether the defendant has delayed in filing the motion; …inconvenience to the court if the

motion is granted; [and] whether the granting of the motion would cause a waste of judicial

resources.” Siedlik, 231 F.3d at 749 (citing Black, 201 F.3d at 1299-1300).

         The first three Black factors addressed above individually and collectively weigh against

Defendant and indicate he cannot establish a fair and just reason to withdraw his plea. In light of

this, the Court “need not address the prejudice to the government, the timing of the defendant’s

motion, the inconvenience to the court, or the waste of judicial resources factors ….” Byrum, 567

F.3d at 1265. Although the timing of the motion does not appear to be an issue here,5 the

remaining factors are addressed because they also weigh in favor of denial of Defendant’s

motion.




          5
            Motions to withdraw a guilty plea made before sentencing should be considered “carefully and with
liberality.” United States v. Hancock, 607 F.2d 337, 337 (10th Cir. 1979). Even in light of this general rule, “the
decision thereon is within the sound discretion of the trial court.” Barker v. United States, 579 F.2d 1219, 1223 (10th
Cir. 1978).
                                                            13
           Case 1:14-cr-03609-JB Document 240 Filed 02/05/21 Page 14 of 16




                i.   The government would be prejudiced if Defendant were permitted to withdraw
                     his guilty plea.

          In Jones, the Tenth Circuit identified several factors that would be sufficiently prejudicial

to the United States to weigh in favor of denying a motion to withdraw a guilty plea: “the

presumably difficult task of locating the confidential informants….government personnel will

have to disrupt work on current cases and will have to issue additional subpoenas requiring its

witnesses to appear at trial. The government will also have to pay the witnesses’ travel

expenses.” Jones, 168 F.3d at 1220 (citing United States v. Carr, 80 F.3d 413, 420 (10th Cir.

1996)).

          While there are no confidential informants who would have testified at trial in this case, if

Defendant’s motion was granted the United States would be prejudiced as it now would be faced

with the difficult task of producing witnesses to offenses that occurred years ago, in 2013 and

2014. The victims in this case reside in various locations across the country, and one victim

resides in Canada. Further, expert witnesses would be required to testify regarding the forensic

examination and analysis in this case. The agents and prosecutors whose focus had been on this

case have been assigned to work on other matters since Defendant pled guilty over two years

ago. As in Jones, their work would be disrupted if Defendant’s motion was granted. And as in

Jones, the United States would need to issue subpoenas and pay witnesses’ travel expenses.

There can be no doubt that allowing Defendant to withdraw his guilty plea would cause the

government to suffer prejudice. This factor, then, supports the Court’s denial of Defendant’s

motion.




                                                   14
         Case 1:14-cr-03609-JB Document 240 Filed 02/05/21 Page 15 of 16




             ii.   The Court would be inconvenienced and judicial resources would be wasted.

       Examination of the remaining two factors indicates the Court would be inconvenienced

and judicial resources would be wasted for reasons similar to those that would cause the

government to suffer prejudice. For example, if Defendant’s motion was granted, the Court

would need to disrupt its work and preside over this case, and it would need to have its Probation

Office discard the presentence report it had completed and prepare a new one. The Court would

also have to consider both the cost and need for expanded staffing for the defense—and the

possible need for additional defense staff to have to re-plow ground with Defendant—in order to

support a full-blown trial, issues that were rendered moot with Defendant’s guilty plea. “When

you unnecessarily multiply judicial proceedings to retrace matters that were inquired into

exhaustively, that is certainly within the ambit of the waste of judicial resources.” Siedlik, 231

F.3d at 750. In short, “[t]here can be little doubt that granting Defendant’s motion would

inconvenience the district court,” Jones, 168 F.3d at 1221, and waste judicial resources. This

factor weighs in favor of the Court’s decision to deny Defendant’s motion.

III.   The United States requests that the Court rule on Defendant’s motion without an
       evidentiary hearing, because Defendant’s allegations contradict the record.

       Finally, the United States asserts there is no need for an evidentiary hearing on

Defendant’s request to withdraw his guilty plea. See, e.g., Hernandez, 277 F. App’x at 777 (“No

hearing need be granted when the allegations on a motion to withdraw a guilty plea before

sentencing merely contradict the record, are inherently incredible, or are simply conclusory.”)

(internal quotation omitted); see also United States v. Aguilar-Lopez, No. 09CR2962 WJ, Doc.

269 at 2-7 (denying defendant’s request for an evidentiary hearing on motion to withdraw his

guilty plea because “Defendant’s allegations of counsel’s lack of performance in explaining the

                                                 15
         Case 1:14-cr-03609-JB Document 240 Filed 02/05/21 Page 16 of 16




terms of the plea agreement and of the waiver of appellate rights are conclusory and inconsistent

with the statements he made during the plea colloquy.”). Defendant’s guilty plea is supported by

a well-developed record, including a written plea agreement and thorough plea colloquy. The

record demonstrates that any claims Defendant attempts to assert in an effort to negate the guilty

plea he entered under solemn oath, “merely contradict the record, are inherently incredible, or

are simply conclusory.” Hernandez, 277 F. App’x at 777; see also Aguilar-Lopez, No.

09CR2962 WJ, Doc. 269 at 7.

                                         CONCLUSION

       For the reasons stated in this filing, the United States urges the Court to deny Defendant’s

request to withdraw his guilty plea. The United States further urges the Court to deny

Defendant’s proposed alternative relief and decline to reject the parties’ plea agreement.



                                                     Respectfully submitted,

                                                     FRED J. FEDERICI
                                                     Acting United States Attorney

                                                     Electronically filed February 5, 2021
                                                     SARAH J. MEASE
                                                     Assistant United States Attorney
                                                     P.O. Box 607
                                                     Albuquerque, N.M. 87103

I HEREBY CERTIFY that the foregoing
pleading was filed electronically through the
CM/ECF system, which caused counsel of record
for Defendant to be served by electronic means.

/s/
SARAH J. MEASE
Assistant United States Attorney


                                                16
